Exhibit 10.7

CONFIDENTIAL

FIRST AMENDMENT TO RESEARCH AGREEMENT

This First Amendment to Research Agreement (this "Amendment") is made this 21st
day of December, 2017, by and between Pioneer Hi-Bred International, Inc., an
Iowa corporation ("Pioneer"), and S&W Seed Company, a Nevada corporation
("Researcher"). Pioneer and Contractor are collectively referred to herein as
the "Parties" and each individually as a "Party".

WHEREAS

, the Parties entered into that certain Research Agreement dated December 31,
2014 (the "Agreement").



WHEREAS

, the Parties now wish to amend the Agreement as provided in this Amendment.



NOW, THEREFORE

, for and in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
Parties hereby agree as follows:



1. As used in this Amendment, capitalized terms not defined herein shall have
the meanings ascribed to them in the Agreement.

2. Section 3.2 of the Agreement shall be amended by inserting the following
immediately after the existing text thereof:

Notwithstanding anything herein to the contrary, the Parties acknowledge and
agree that from and after January 1, 2018, (x) the Research Plan in effect as of
December 31, 2017 shall be extended for all purposes under the Agreement until
the expiration or earlier termination of this Agreement, and (y) except for
those Services specified on the Research Plan in effect as of December 31, 2017,
Researcher shall not, and shall cause its Affiliates not to, perform any
Research activities or other Services pursuant to this Agreement without the
prior written consent of Pioneer.

3. Section 8.1 of the Agreement shall be amended by deleting the text therein in
its entirety and inserting the following in lieu thereof:

This Agreement shall be effective as of the date first written above and, unless
terminated as set forth below in Section 8.2 or Section 8.3, shall continue
until the earlier of (i) the execution and closing under the Second APSA (as
such term is defined in the APSA) or (ii) February 28, 2018.

4. This Amendment shall be effective as of the date first written above.

5. In case of any inconsistencies between the terms and conditions contained in
this Amendment and the terms and conditions contained in the Agreement, the
terms and conditions of this Amendment shall control.

6. Except as set forth in this Amendment, (a) all provisions of the Agreement
shall remain unmodified and in full force and effect and (b) nothing contained
in this Amendment shall amend, modify or otherwise affect the Agreement or any
Party's rights or obligations contained therein.

--------------------------------------------------------------------------------

7. This Amendment shall be governed by the substantive laws of the State of
Iowa, without regard to its conflicts of laws principles. Any controversy or
claim arising out of or relating to this Amendment shall be handled in
accordance with Section 10.2 of the Agreement.

8. This Amendment (along with the Agreement and the other Transaction Documents
(as such term is defined in the APSA)) supersedes all prior agreements between
the Parties with respect to its subject matter and constitutes a complete and
exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter.

9. All of the terms and provisions of this Amendment shall inure to the benefit
of and be binding upon the Parties and their respective successors and permitted
assigns.

10. This Amendment may be executed in any number of counterparts (including via
facsimile or portable document format (PDF)), each of which shall be deemed an
original, but all of which, when taken together, shall constitute one and the
same instrument.

[Signature Page Follows]

 

 

 

2.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the Parties have executed and delivered this Amendment as of the date first
above written.

PIONEER HI-BRED
INTERNATIONAL, INC. S&W SEED COMPANY

S&W SEED COMPANY

By: /s/ Curt Clausen

Name: Curt Clausen

Title: Director, Global Forage

By: /s/ Matthew Szot

Name: Matthew Szot

Title: EVP and CFO

 

 

 

[Signature Page to First Amendment to Research Agreement]

 

--------------------------------------------------------------------------------

 